DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/07/2022 and 06/07/2022 has been entered.

	Claim status
The examiner acknowledged the amendment made to the claims on 06/07/2022.
Claims 12-13, 15, 17-18, 20 and 22-26 are pending in the application. Claims 12 and 25 are currently amended. Claims 1-11, 14, 16, 19 and 21 are previously  cancelled.  Claim 27 is currently cancelled. Claims 13, 15, 17-18, 22-24 and 26 are previously presented. Claims 12-13, 15, 17-18, 20 and 22-26 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 15, 17-18, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as obvious over Cheryan US Patent No. 6,433,146 (hereinafter referred to as Cheryan).
Regarding claims 12, 15, 17-18, 20, 22-23 and 26, Cheryan teaches a corn product removal process (Abstract; Fig. 1; col. 2, line 3-10 and 46-67; column 3, line 1-25), comprising providing a corn gluten meal  (CGM) having 0-14% moisture (column 2, line 50-55); washing, extracting the corn gluten meal with a solvent (e.g., 90-100% ethanol) followed by  separating non-protein, non-starch components (e.g., ethanol and oil) from a protein-containing solids stream by filtration or centrifugation (e.g., corn solids); and recovering the corn solids through desolvetizing for inputs such as ethanol production and obtaining the desolventized corn solids. Cheryan teaches that the corn gluten meal does not undergo a destarching enzymatic process (Abstract; Fig. 1; col. 2, line 3-10 and 46-67; column 3, line 1-25).
Cheryan teaches that the CGM has 0-14% moisture, thus including the embodiment that the CGM is “wet”, for example, a CGM that has 10% or 14% moisture is considered a wet CGM, given the broadest reasonable interpretation (note that the instant disclosure does not define “wet” so the plain meaning is assumed).
Cheryan teaches washing, extracting the corn gluten meal with 90-100% ethanol, thus including the embodiment that the solvent comprises water and ethanol (for example, 90% ethanol necessarily has water in it).
Cheryan teaches CGM but does not specify that it has a “cake” shape. However, where the CGM as disclosed by Cheryan inherently comes with a shape, and the CGM is later subjected to washing/extracting by being dispersed in a solvent, the changes in shape is prima facie obviousness. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144 IV. B.
The desolventized corn solids as disclosed by Cheryan in interpreted to read on “a corn protein concentrate in the form of a coproduct”, given that Cheryan teaches washing the same wet CGM with the same solvent and separating the liquid from the solid and yield a corn solid that necessarily comprises coproducts of starch and corn protein (column 2, line 46-colum 3, line 25).
Regarding the corn protein contents as recited in claims 12 and 15, the hue limitations as recited in claim 12, the amounts of oil as recited in claims 12 and 17, the soluble carbohydrate concentration as recited in claim 12, the starch concentration as recited in claim 18, the gel strength as recited in claim 20, and the organic concentration and free sulfite concentration as recited in claims 22-23, because Cheryan expressly teaches the method of obtaining a corn protein concentrate as claimed in steps (a), (b) and (c) of claim 12, comprising washing a wet CGM with a solvent comprising water and ethanol to separate non-protein, non-starch contents from a proton–containing solids and recovering a corn protein concentrate, there is no manipulative difference between the prior art and the method as recited in the claims. Therefore, the resultant corn protein concentrate of the prior art would also be expected to have properties that are either the same or essentially similar to the claimed properties of the corn protein concentrate as recited in claims 12, 15, 17-18, 20 and 22-23. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 1).	
The limitation “for incorporation into food-grade product” is interpreted not to further limit the claim, for the reason as recited above that there is no manipulative difference between the prior art and the method as recited in the claims thus the prior art corn protein concentrate and the claimed corn protein concentrate are materially indistinguishable. Where the corn protein concentrate as disclosed by Cheryan contains protein and starch, such a corn protein concentrate would be capable of performing the intended use, i.e., incorporating into food grade product.

Regarding claim 13, Cheryan teaches that the ethanol has a concentration of 90-100% (column 2, line 65), which overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 24, Cheryan as recited above teaches the washing, extraction and filtration steps but is silent regarding such a process is done at least three time. However, given that the purpose of treating with ethanol solution is to extract oil from corn gluten meal (column 2, line 38-40 and 52), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have repeated the washing, extracting and filtering steps so as to removing as much oil as possible from the corn gluten meal. Further,  duplication of ethanol washing, extracting and filtering step is prima facie obvious, absent a clear showing of unexpected result associated with the step. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See MPEP 2144.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cheryan as applied to claim 12 above, and further in view of Boomer US Patent No. 4,213,941 (hereinafter referred to as Boomer).
Regarding claim 25, Cheryan teaches extracting oil from corn gluten meal but is silent regarding depositing the corn gluten meal into an immersion extractor comprising a conveyor and having a plurality of extraction stages.
Boomer teaches an immersion type extractor comprising a conveyor and a plurality of chambers which allows multiple stages of extraction, that such an extractor is suitable for use to remove/extract oil from a solid material derived from plants through using a solvent such as alcohol, and has the advantage of readily and thoroughly cleared of solid material at the end of a run (Abstract; column 1, line 6-11; column 2, line 31-34; column 5, line 13-15; Fig.).
Both Cheryan and Boomer are directed to extracting oil from a solid material derived from plants using alcohol. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheryan by depositing the corn gluten meal of Cheryan into the extractor as disclosed by Boomer for the reason that such an extractor is suitable to extract oil from a plant derived solid material using alcohol and has the advantage of advantage of readily and thoroughly cleared of solid material at the end of a run.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 102 rejection is withdrawn because Cheryan as cited does not teach a CGM in “cake” shape.
Applicant argues on pages 5-6 of the Remarks that Cheryan does teach a wet CGM cake. In particular, Applicant argues that Cheryan teaches a moisture content of 0-14% for the CGM, which is sharp contrast with the wet CGM as required in the present claim.
Applicant’s arguments are considered but found unpersuasive because:
First, where the original disclosure as filed does not define “wet”, the term is given the broadest reasonable interpretation under which a plain meaning is assumed. According to Merriam-Webster dictionary, “wet” is defined as “consisting of, containing, covered with, or soaked with liquid (such as water)”. In the instant case, Cheryan certainly includes an embodiment teaching a wet CGM, for example, a CGM that has 10% or 14% moisture. 
Second, regarding the phrase “cake”, where the CGM as disclosed by Cheryan inherently comes with a shape, and the CGM is later subjected to washing/extracting by being dispersed in a solvent, the changes in shape is prima facie obviousness. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144 IV. B.
Applicant asserts on pages 5 and 7 of the Remarks that using a wet CGM is important in achieving the colorimetric limitation as claimed, or in avoiding the need to consume energy to dry the CGM.
Applicant’s assertion is considered. However, the examples in the instant disclosure does not support such an assertion. For example, the contents of protein, oil, starch, and colorimetric data for the end product obtained from sample CPC070815-5 that has a moisture content of 2.93% ([0028]) and from sample CPC070815-6 that has a moisture content of 58.4% (0029]) are highly close (see Table 1 which shows that the protein, oil, starch contents and l*a*b data for the former is 68.89%, 0.16%, 15.6%, 86.35, 2.61 and 26.54, and those for the latter is 68.60%, 0.12%, 13.9%, 74.84, 30.1 and 25.58, with data for both falling with the ranges as recited in claim 1), although the former is treated with absolute ethanol and the former is washed with 90% ethanol. As such, it does not appear that the amount of water in the CGM raw material matters for the claimed process. Further, regarding the avoidance of the need to consume energy to dry the CGM, it is noted that claim does not include a limitation that the CGM is not dried. The instant claims merely say the CGM is “wet”.
Applicant argues on page 6 of the Remarks that Cheryan describes a corn product removal process that extracts valuable oil and zein from dry-milled corn in the solvent. The solids that are left are not considered to be valuable as a product itself, but instead are used as a raw material for ethanol production.
 Applicant's arguments are considered but found unpersuasive because the purpose of Cheryan’s embodiment as relied upon in the rejection is not to remove protein, although a small amount of protein may be lost (see column 3, line 9 -12 of Cheryan, which teaches that oil and only a small protein of ethanol-soluble zein protein is removed from the corn solids). Cheryan further indicates that ethanol concentration in the higher end will extract less zein than ethanol concentration in the lower end (column 3, line 15-17). Consistent with the teaching of prior art, applicant’s own disclosure in [00031] also recites that “Some protein may have been lost during extraction as some corn proteins are solvent soluble ”.
  Further applicant’s assertion that the corn solids of Cheryan is not valuable is not accurate, for the reason that as least the solids can be used for fermentation which establishes it value. Additionally, where the Office’s analysis has shown that there is no manipulative difference between the process of Cheryan and the process as claimed thus the two end products are considered materially indistinguishable from each other, it is not convincing for the applicant to keep questioning if the corn protein concentrate as disclosed by the prior art is valuable or not. How and where the corn protein concentrate is used is merely an intended use of the end product which does not further limit the claims. See para. 11 of the office action mailed 02/07/2022 for the office’s intended use analysis.
For the reasons set forth above, applicant’s arguments regarding claims 13, 24 and 25 are not persuasive either.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793